IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-20094
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GUSTAVO SANCHEZ-RIVERA,

                                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-479-1
                        --------------------
                           August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Gustavo Sanchez-Rivera argues that the indictment failed to

allege any acts on his part showing a general intent to illegally

reenter the United States.    General intent to reenter the United

States is analogous to a voluntary act by the defendant, and “may

be inferred by the fact that a defendant was previously deported

. . . and subsequently found in the United States, without

consent.”   See United States v. Berrios-Centeno, 250 F.3d 294,

299 (5th Cir. 2001) (internal quotations and citations omitted).

The indictment, charging that Sanchez was deported, removed from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20094
                                -2-

the United States, and was subsequently found present in the

United States without obtaining permission to reapply, reflected

that Sanchez’s presence in this country was a voluntary act.

Thus, the indictment sufficiently alleged the general intent mens

rea required to charge an offense under 8 U.S.C. § 1326(a), (b).

     Sanchez argues in the alternative that the indictment was

fatally defective because it did not allege a specific intent

element.   Sanchez concedes that this argument is foreclosed by

this court’s precedent.   See United States v. Ortegon-Uvalde, 179

F.3d 956, 959 (5th Cir.), cert. denied, 528 U.S. 979 (1999).

However, Sanchez wishes to preserve the issue for review by the

United States Supreme Court.

     Sanchez also argues that the indictment is fatally defective

because it fails to allege that he committed any act in violation

of 8 U.S.C. § 1326 or any act at all.     He argues that if 8 U.S.C.

§ 1326 authorizes prosecution for his mere presence, it is an

unconstitutional status offense.

     This argument was rejected in United States v. Tovias-

Marroquin, 218 F.3d 455, 456-57 (5th Cir.), cert. denied, 121 S.

Ct. 670 (2000), which held that the circumstance of being “found

in” the United States requires the defendant to do the act of

reentering without permission after being deported.    Thus, 8

U.S.C. § 1326 does not punish a defendant in the absence of the

commission of an act.

     AFFIRMED.